Opinion issued July 1, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00017-CV
                            ———————————
                   IN RE THE TASA GROUP, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, The TASA Group, Inc., has filed an unopposed motion for voluntary

dismissal of this original proceeding for writ of mandamus, averring that the parties

have settled all claims and controversies in the underlying proceeding.1 We grant the

motion and dismiss this original proceeding.



1
      The underlying case is The TASA Group, Inc. v. Garcia and Martinez, LLP, cause
      number 2019-68269, pending in the 113th District Court of Harris County, Texas,
      the Honorable Rabeea Sultan Collier presiding.
                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                        2